DETAILED ACTION
Claim(s) 1-20 as filed 6/17/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7, 8 and 13-15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7, 9, 12 and 13 of prior U.S. Patent No. 11041639. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-6, 9-12 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11041639. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite all of the limitations of the claims of the instant application, including a thermal storage bin having an inlet, outlet, outer container, inner container, heat exchanger panel; and a crossover valve to recirculate the hot water.
Claim Objections
Claim 5 is objected to because of the following informalities:  “the cold input end” (line 6 of the claim) should be “the cold water inlet”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “the cold input end” (line 6 of the claim) should be “the cold water inlet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a threshold temperature” in lines 2-3 of the claim.  It is unclear whether this limitation refers to the previously recited threshold temperature of claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 9-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US Patent 2969451) in view of Salyer (US Patent Application 2011/0081134) and further in view of Peters (US Patent 2842155).
Regarding Claim 1, Logan discloses an instant hot water delivery system comprising: a thermal storage bin 17 (supplemental heater 17 includes an internal volume 18 readable as a “thermal storage bin”) that defines an inner chamber 18 that is configured to store hot water therein (as shown in the figure), the thermal storage bin comprising: an inlet (at the outlet of 14) that is fluidly coupled to a hot water outlet of a water heater 10; an outlet (at the inlet of 14’); and a heater 22 that is disposed in the inner chamber 18.
Logan does not disclose the heater in the inner chamber is a heat exchanger panel that is disposed in the inner chamber such the heat exchanger panel defines flow channels within the inner chamber, the heat exchanger panel comprising a phase change material that is encapsulated therein.
Salyer teaches a device 10 for heating water and further teaches a heater in an inner chamber (within shell 12) is a heat exchanger panel 14 (may be rectangular in configuration; para. 0027) that is disposed in the inner chamber such the heat exchanger panel defines flow channels 16 within the inner chamber, the heat exchanger panel comprising a phase change material 18 that is encapsulated therein.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Logan such that the heater 
Logan further does not disclose a crossover valve that is configured to recirculate the hot water from the thermal storage bin to the water heater via a cold water supply conduit based on a temperature of the hot water stored in the thermal storage bin, the crossover valve comprising: an input port that is fluidly coupled to the outlet of the thermal storage bin; a first output port that is fluidly coupled to a water dispensing appliance; and a second output port that is fluidly coupled to the cold water supply conduit, the cold water supply conduit being fluidly coupled to a cold water inlet of the water heater and the water dispensing appliance.
Peters teaches a hot water delivery system (Figure 1 especially) and further teaches a crossover valve (18, 25, 16) that is configured to recirculate hot water (from 8) from a hot water source 5 to the hot water source 5 via a cold water supply conduit 6 based on a temperature of the hot water coming from the source (as controlled by temperature responsive element 31), the crossover valve comprising: an input port (inlet of 18) that is fluidly coupled to the outlet of the hot water source 5; a first output port (output of 18) that is fluidly coupled to a water dispensing appliance (hot water valve 9); and a second output port (output of 16 to the upstream pipe 6) that is fluidly coupled to the cold water supply conduit 6, the cold water supply conduit being fluidly coupled to a cold water inlet of the hot water source 5.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Logan to include a crossover 
Regarding Claim 2, Logan in view of Peters further discloses the crossover valve (as taught by Peters) is a mechanically operated thermostatic valve (via thermostatic element 31 taught by Peters).
Regarding Claim 9, Logan further discloses the water dispensing appliance includes a faucet 15.
Regarding Claim 10, Logan discloses an instant hot water delivery system comprising: a thermal storage bin 17 (supplemental heater 17 includes an internal volume 18 readable as a “thermal storage bin”) that is disposed adjacent to a water dispensing appliance 15 and configured to deliver hot water instantly to the water dispensing appliance 15 responsive to a demand for the hot water (via the handle of the faucet), the thermal storage bin comprising: an insulated inner chamber 18 that is configured to receive hot water from a water heater 22 and store hot water therein (as shown in the figure); and an inlet (at the outlet of 14) and an outlet (at the inlet of 14’) that are in fluid communication with the insulated inner chamber 18, wherein the inlet is coupled to a hot water output of the water heater 10. 
Logan does not disclose the storage bin such that the heater in the inner chamber is a heat exchanger panel that is disposed in the insulated inner chamber, wherein the heat exchanger panel encapsulates a phase change material that is configured to minimize a heat dissipation of the hot water stored in the insulated inner chamber.
Salyer teaches a device 10 for heating water and further teaches a heater in an insulated inner chamber (within shell 12, insulated by material 22) is a heat exchanger panel 14 (may be rectangular in configuration; para. 0027) that is disposed in the insulated inner chamber, wherein the heat exchanger panel encapsulates a phase change material 18 (within channels 16) that is configured to minimize a heat dissipation of hot water stored in the insulated inner chamber (para. 0035).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Logan such that the heater includes an insulated inner chamber having a heat exchanger panel with a phase change material as taught by Salyer for the purpose of providing a more efficient storage material for storing heat (as taught by Salyer; para. 0052).
Logan further does not disclose a crossover valve that is configured to recirculate the hot water that is stored in the insulated inner chamber to the water heater via a cold water supply conduit when the hot water cools down below a threshold temperature; and deliver the hot water to the water dispensing appliance when a temperature of the hot water is greater than or equal to the threshold temperature and responsive to the demand for the hot water from the water dispensing appliance.
Peters teaches a hot water delivery system (Figure 1 especially) and further teaches a crossover valve (18, 25, 16) upstream of a faucet that is configured to recirculate hot water (from 8) from a hot water source 5 to the hot water source 5 via a cold water supply conduit 6 when the hot water cools down below a threshold temperature (as controlled by temperature responsive element 31); and deliver the hot water to the faucet when a temperature of the hot water is greater than or equal to the 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Logan to include a crossover valve immediately upstream of the faucet as taught by Peters for the purpose of recirculating any water which is not at the desired hot temperature.
Regarding Claim 11, Logan in view of Peters further discloses the crossover valve comprises: an input port (inlet of 18) that is fluidly coupled to the outlet of the thermal storage bin (as it is directly upstream of the faucet in the manner taught by Peters); a first output port (output of 18) that is fluidly coupled to the water dispensing appliance (faucet); and a second output port (output of 16 to the upstream pipe 6) that is fluidly coupled to the cold water supply conduit 6, the cold water supply conduit being fluidly coupled to a cold water inlet of the water heater and the water dispensing appliance (in the manner taught by Peters).
Regarding Claim 12, Logan in view of Peters further discloses the crossover valve (as taught by Peters) is a self-regulating thermostatic valve (via thermostatic element 31 taught by Peters).
Regarding Claim 16, Logan further discloses the water dispensing appliance includes a faucet 15.
Claims 1, 3, 9-11, 16 and 17Logan (US Patent 2969451) in view of Salyer (US Patent Application 2011/0081134) and further in view of Ziehm (US Patent 9964315).
Regarding Claims 1, 9, 10 and 16, Logan in view of Salyer discloses all of the elements of these claims as described above except for the claimed crossover valve (as described above).
Ziehm teaches a hot water delivery system (Figure 3 especially) and further teaches a crossover valve 2 that is configured to recirculate hot water (from 4) from a hot water source 1 to the hot water source 1 via a cold water supply conduit (via 5) based on a temperature of the hot water coming from the source (based on density differences in the temperature of the water thereby providing a thermosiphoning effect in the same manner as achieved by applicant), the crossover valve comprising: an input port 4 that is fluidly coupled to the outlet of the hot water source 1; a first output port 6 that is fluidly coupled to a water dispensing appliance (faucet as shown in Figure 3); and a second output port 5 that is fluidly coupled to the cold water supply conduit (as shown in Figures 3-5), the cold water supply conduit being fluidly coupled to a cold water inlet of the hot water source 1.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Logan to include a crossover valve immediately upstream of the faucet as taught by Ziehm for the purpose of recirculating any water which is not at the desired hot temperature.
Regarding Claim 3, Logan in view of Ziehm further discloses the recirculation of the hot water from the thermal storage bin (of Logan) to the water heater via the cold water conduit (via a crossover valve directly upstream of the faucet as taught by Ziehm) is based on thermosiphon (i.e. based on the density of the cooler water relative to the warmer water as taught by Ziehm; abstract).
Regarding Claim 11, Logan in view of Ziehm further discloses the crossover valve comprises: an input port 4 that is fluidly coupled to the outlet of the thermal storage bin (as it is directly upstream of the faucet in the manner taught by Ziehm); a first output port 6 that is fluidly coupled to the water dispensing appliance (faucet); and a second output port 5 that is fluidly coupled to the cold water supply conduit (as shown in Figures 3-5 of Ziehm), the cold water supply conduit being fluidly coupled to a cold water inlet of the water heater and the water dispensing appliance (in the manner taught by Ziehm).
Regarding Claim 17, Logan in view of Ziehm further discloses the recirculation of the hot water from the thermal storage bin (of Logan) to the water heater via the cold water conduit (via a crossover valve directly upstream of the faucet as taught by Ziehm) is based on thermosiphon (i.e. based on the density of the cooler water relative to the warmer water as taught by Ziehm; abstract).
Claims 1, 4, 9-11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US Patent 2969451) in view of Salyer (US Patent Application 2011/0081134) and further in view of Popper et al. (US Patent 6895985).
Regarding Claims 1, 9, 10 and 16, Logan in view of Salyer discloses all of the elements of these claims as described above except for the claimed crossover valve (as described above).
Popper teaches a hot water delivery system (Figures 1a and 5 especially) and further teaches a crossover valve (circulation mechanism 350 as shown in Figure 5 is readable on the recited crossover valve) that is configured to recirculate hot water (from 368) from a hot water source 102 to the hot water source 102 via a cold water supply 366, 108 based on a temperature of the hot water coming from the source (as measured by sensor 372), the crossover valve comprising: an input port (coupled to 368) that is fluidly coupled to the outlet of the hot water source 102; a first output port (coupled to 354) that is fluidly coupled to a water dispensing appliance (existing faucet as shown in Figure 5); and a second output port (output of 364) that is fluidly coupled to the cold water supply conduit 366, the cold water supply conduit being fluidly coupled to a cold water inlet of the hot water source 102 (as shown in Figure 1a).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Logan to include a crossover valve immediately upstream of the faucet as taught by Popper for the purpose of recirculating any water which is not at the desired hot temperature.
Regarding Claim 4, Logan in view of Popper further discloses, wherein when the hot water stored in the thermal storage bin (of Logan) cools down below a threshold temperature (as determined by a controller as taught by Popper at 370), the crossover valve is configured to close the first output port (by closing valve 362) and open the second output port (opening valve 364) to recirculate the hot water that has cooled down from the thermal storage bin to the cold water inlet of the water heater via the cold water conduit (in the manner taught by Popper), and wherein when the temperature of the hot water stored in the thermal storage bin is greater than or equal to the threshold temperature, the crossover valve is configured to close the second output port and open the first output port to direct a flow of the hot water from the thermal storage bin to the water dispensing appliance responsive to a demand for the hot water (control of the 370 taught by Popper, including control of the crossover valve including valves 362 and 364; col. 7, lines 1-14).
Regarding Claim 11, Logan in view of Popper further discloses the crossover valve comprises: an input port (coupled to 368) that is fluidly coupled to the outlet of the thermal storage bin (as it is directly upstream of the faucet in the manner taught by Popper); a first output port (coupled to 354) that is fluidly coupled to the water dispensing appliance (faucet); and a second output port (output of 364) that is fluidly coupled to the cold water supply conduit (as shown in Figure 1a of Popper), the cold water supply conduit being fluidly coupled to a cold water inlet of the water heater and the water dispensing appliance (in the manner taught by Popper).
Regarding Claim 18, Logan in view of Popper further discloses, wherein when the hot water stored in the thermal storage bin (of Logan) cools down below a threshold temperature (as determined by a controller as taught by Popper at 370), the crossover valve is configured to close the first output port (by closing valve 362) and open the second output port (opening valve 364) to recirculate the hot water that has cooled down from the thermal storage bin to the cold water inlet of the water heater via the cold water conduit (in the manner taught by Popper), and wherein when the temperature of the hot water stored in the thermal storage bin is greater than or equal to the threshold temperature, the crossover valve is configured to close the second output port and open the first output port to direct a flow of the hot water from the thermal storage bin to the water dispensing appliance responsive to a demand for the hot water (control of the circulation is performed by the controller 370 taught by Popper, including control of the crossover valve including valves 362 and 364; col. 7, lines 1-14).
Allowable Subject Matter
Claims 5, 6, 19 and 20 would be allowable if rewritten to overcome the double patenting rejection(s) above (or with a timely filed terminal disclaimer as described above) and to include all of the limitations of the base claim and any intervening claims.
Claims 7, 8 and 13-15 would be allowable if rewritten to overcome the double patenting rejection(s) above and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 5 and 19, Popper further teaches wireless connections to control the crossover valve (col. 4, lines 34-49), however Popper fails to teach “the wireless receiver that is configured to control a heating operation of the water heater upon receiving the valve open signal from the wireless transmitter” as claimed.  Control of a heating operation in conjunction with water circulation is known as taught by Yuge (US Patent 9886043), however Yuge fails to teach such control in combination with a valve open signal from a wireless transmitter as claimed.  With respect to claims 7 and 13, Salyer further teaches an insulation layer 22, however Salyer fails to teach the combination of the outer container, inner container and insulation layer as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Post (US Patent 4680446) teaches a thermal storage bin 14 coupled to a water heater H.  Adams (US Patent 7178543) teaches a water recirculation system with a crossover valve 95
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753